UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 02-1320



In Re:   THELMA L. MATHIS,

                                                               Debtor.



THELMA L. MATHIS,

                                                            Appellant,

           versus


COUNTY OF STAFFORD; LAKE ARROWHEAD SANITARY
DISTRICT,

                                                            Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CA-01-1790-A, BK-99-10158-SSM)


Submitted:   August 29, 2002              Decided:   September 4, 2002


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thelma L. Mathis, Appellant Pro Se.      Joseph Sinnott Sheerin,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Thelma L. Mathis appeals from the district court’s order

affirming     the   bankruptcy   court’s   orders   determining    the

dischargeability of certain real estate taxes.      Our review of the

record and the opinions below discloses no reversible error.        As

the district court correctly noted, the bankruptcy court’s thorough

opinions reflect no error.    Accordingly, we affirm.   See   Mathis v.

County of Stafford, Nos. CA-01-1790-A (Bankr. E.D. Va. Feb. 22,

2002); BK-99-10158-SSM (E.D. Va. Sept. 17, 2001; July 25, 2001;

Dec. 28, 2000).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              AFFIRMED




                                   2